 

PROMISSORY NOTE

 

DEFINED TERMS

 

Execution Date: October 15, 2013

 

Loan Amount: $200,000,000 Interest Rate: A rate per annum equal to the sum of
170 basis points and the LIBOR RATE (as defined in Section 1(b))  

 

Borrower: MAGUIRE PROPERTIES – 777 TOWER, LLC,   a Delaware limited liability
company

 

Borrower’s Address:

 

  Maguire Properties – 777 Tower, LLC   c/o Brookfield Office Properties   250
Vesey Street, 15th Floor   New York, New York 10281   Attention: Jason Kirschner
  Facsimile: (646) 430-8556       with copies to:       Maguire Properties – 777
Tower, LLC   c/o Brookfield Office Properties   250 Vesey Street, 15th Floor  
New York, New York 10281   Attention: General Counsel   Facsimile: (212)
417-7195       and:       Fried, Frank, Harris, Shriver & Jacobson LLP   One New
York Plaza   New York, New York 10004   Attention: Joshua Mermelstein, Esq.  
Telephone: (212) 859-8137   Facsimile: (212) 859-4000

 

Holder or Lender: METROPOLITAN LIFE INSURANCE COMPANY,   a New York Corporation

 

1

 

 

Holder's Address:

 

  Metropolitan Life Insurance Company   10 Park Avenue   Morristown, New Jersey
07962   Attention: Senior Vice President                    Real Estate
Investments   Re: 777 South Figueroa     and:         Metropolitan Life
Insurance Company   333 South Hope Street, Suite 3650   Los Angeles, California
90071   Attention: Director/Officer in Charge   Re: 777 South Figueroa     and:
Metropolitan Life Insurance Company   425 Market Street, Suite 1050   San
Francisco, California 94105   Attn: Associate General Counsel   Re: 777 South
Figueroa

 

Maturity Date: November 1, 2018, as the Advance Date: The date funds are
disbursed to Borrower. same may be extended in accordance with Section 1(e)
hereof.  

 

Interest Only Period: The period from the Advance Date and ending on the
Maturity Date.

 

Monthly Installment: As provided in Section 1(c) hereof. Prepayment Commencement
Date: November 1, 2015 (the “Prepayment Commencement Date”).

 

Liable Party: BROOKFIELD DTLA HOLDINGS LLC,   a Delaware limited liability
company

 

Address of Liable Party:

 

  Brookfield DTLA Holdings LLC   c/o Brookfield Office Properties, Inc.   250
Vesey Street, 15th Floor   New York, New York 10281   Attention: Jason Kirschner
  Facsimile: (646) 430-8556

 

2

 

 

  with copies to:       Brookfield DTLA Holdings LLC   c/o Brookfield Office
Properties, Inc.   250 Vesey Street, 15th Floor   New York, New York 10281  
Attention: General Counsel   Facsimile: (212) 417-7195       and:       Fried,
Frank, Harris, Shriver & Jacobson LLP   One New York Plaza   New York, New York
10004   Attention: Joshua Mermelstein, Esq.   Telephone: (212) 859-8137  
Facsimile: (212) 859-4000

 

Late Charge: An amount equal to four cents ($.04) for each dollar that is not
paid within seven (7) days after the same is due.

 

Default Rate: An annual rate equal to the Interest Rate plus four percent (4%).

 

Closing Certificate and Post Closing Agreement: Closing Certificate and Post
Closing Agreement executed by Borrower in favor of Lender and dated as of the
Execution Date.

 

Note: This Promissory Note, as the same may be amended, consolidated, split,
severed, restated, replaced, supplemented, renewed, extended or otherwise
modified from time to time.

 

Deed of Trust: Deed of Trust, Security Agreement, and Fixture Filing dated as of
the Execution Date granted by Borrower to the Trustee named in the Deed of Trust
for the benefit of Holder, as the same may be amended, consolidated, split,
severed, restated, replaced, supplemented, renewed, extended or otherwise
modified from time to time.

 

Loan Documents: This Note, the Deed of Trust and any other documents related to
this Note and/or the Deed of Trust (including, without limitation, the Closing
Certificate and Post Closing Agreement) and all renewals, amendments,
modifications, restatements and extensions of these documents.

 

Guaranty: Guaranty dated as of the Execution Date and executed by Liable Party.

 

Indemnity Agreement or Unsecured Indemnity Agreement: Unsecured Indemnity
Agreement dated as of the Execution Date and executed by Borrower in favor of
Holder.

 

The Indemnity Agreement and Guaranty are not Loan Documents and, in accordance
with their terms, shall survive repayment of the Loan or other termination of
the Loan Documents.

 

3

 

 

Loan: The loan evidenced by this Note.

 

FOR VALUE RECEIVED, Borrower promises to pay to the order of Holder, at Holder's
Address or such other place as Holder may from time to time designate, the Loan
Amount with interest payable in the manner described below, in money of the
United States of America that at the time of payment shall be legal tender for
payment of all obligations.

 

Capitalized terms which are not defined in this Note shall have the meanings set
forth in the Deed of Trust.

 

1.          Payment of Principal and Interest. Principal and interest under this
Note shall be payable as follows:

 

(a)          The Interest Rate is the rate set forth on the front page of this
Note. The Interest Rate will be reset by Holder, effective as of the first day
of the first month following the month during which the Advance Date occurs, and
effective the first day of each successive one month period thereafter during
the term of the Loan (individually “Rate Reset Date” and collectively “Rate
Reset Dates”). The Interest Rate will be reset as aforesaid to the annual rate
equal to the sum of (i) 170 basis points (1.70%) plus (ii) the “LIBOR Rate” as
of the close of the second Business Day prior to each of the Rate Reset Dates. A
“Business Day” shall mean a day that both (x) commercial banks in London are
open for international business (including dealings in dollar deposits) and (y)
Holder is open for business in New York City.

 

(b)          The term “LIBOR Rate” as used herein shall mean the one month
London interbank offered rate for deposits in U.S. dollars rounded upwards if
necessary to the nearest one one-hundredth (1/100th) of one percent appearing on
the display designated as Reuters Screen LIBOR01 Page, or such other page as may
replace LIBOR01 on that service (or such other service as may be nominated as
the information vendor by the British Bankers' Association (“BBA”), or successor
administrator to the BBA, for the purpose of displaying the BBA’s, or successor
administrator’s, interest settlement rates for U.S. dollar deposits as the
composite offered rate for London interbank deposits). If the aforementioned
sources of the LIBOR Rate are no longer available, then the term “LIBOR Rate”
shall mean the one month London interbank offered rate for deposits in U.S.
dollars rounded upwards if necessary to the nearest one one-hundredth (1/100th)
of one percent as shown on the appropriate Bloomberg Financial Markets Services
Screen or any successor index on such service under the heading “USD”. In the
event the LIBOR Rate is no longer available, it may be replaced by the nearest
equivalent or replacement benchmark, as determined by Holder in its sole
discretion.

 

(c)          Borrower shall pay interest only in advance on the Advance Date and
shall then pay interest only in arrears, on the first day of the second month
following the Advance Date and thereafter Borrower shall make payments of
interest only on the first day of each month through and including the month
immediately preceding the Maturity Date (each such payment a “Monthly
Installment”). On each day when any payment of interest (or principal and
interest) is due hereunder, Borrower shall pay to Holder all interest that is
then accrued and outstanding. Interest shall be calculated on a daily basis of
the actual number of days elapsed over a 360-day year.

 

4

 

 

(d)          On the Maturity Date, a final payment in the aggregate amount of
the unpaid Secured Indebtedness shall become immediately payable in full. The
“Secured Indebtedness” means the aggregate amount of the principal sum evidenced
by this Note, all accrued and unpaid interest, and all other sums evidenced by
this Note or secured by the Deed of Trust and/or any other Loan Documents,
including without limitation all future advances or fundings that may be made to
or on behalf of Borrower by Holder following the Advance Date.

 

Borrower acknowledges and agrees that the entire unpaid Loan Amount shall be
outstanding and due on the Maturity Date.

 

(e)          Borrower shall have two (2) options (the “Extension Options”) to
extend the Maturity Date of the Loan, each for a period of one year (in each
case, the applicable “Extension Period”) provided that Borrower shall have
provided Holder with written notice of its intent to exercise such Extension
Option at least 30 days but not more than 90 days prior to the then-applicable
Maturity Date (the “Option Exercise Notice”), and provided further that except
as otherwise expressly provided below, the following conditions shall be
satisfied:

 

(i)          As of the date of the Option Exercise Notice, Borrower’s debt yield
ratio shall be no less than 12% on a forward-looking basis (as determined by
Holder in its reasonable discretion). After receipt of an Option Exercise
Notice, and to the extent Holder determines that Borrower is not entitled to
exercise the applicable Extension Option as the result of Borrower’s failure to
achieve the requisite debt yield ratio, Holder will provide Borrower with its
calculation of the debt yield ratio within ten Business Days after the same is
requested in writing by Borrower (which request is made following receipt of
Lender’s determination). To the extent that Borrower does not otherwise satisfy
the specified debt yield ratio, Borrower may elect to satisfy the same by making
a partial prepayment of the Loan prior to the commencement of the applicable
Extension Period, which prepayment shall be made in accordance with the terms of
this Note (but without requiring payment of the entire Accelerated Loan Amount),
and in the amount which would cause Borrower to satisfy the specified debt yield
ratio, as reasonably determined by Lender. In such event the debt yield ratio
shall be calculated as of the date of the Option Exercise Notice but shall be
calculated as if such prepayment has been made.

 

(ii)         As of the date of the Option Exercise Notice, the ratio of the
outstanding balance of the Loan to the value of the Property (as reasonably
determined by Holder based on an appraisal of the Property prepared by a
qualified appraiser selected by Holder and compensated by Borrower) shall be not
greater than 55%. After receipt of an Option Exercise Notice, and to the extent
Holder determines that Borrower is not entitled to exercise the applicable
Extension Option as the result of Borrower’s failure to meet the requisite loan
to value ratio, Holder will provide Borrower with its calculation of the loan to
value ratio within ten Business Days after the same is requested in writing by
Borrower (which request is made following receipt of Lender’s determination). To
the extent that Borrower does not otherwise satisfy the specified loan to value
ratio, Borrower may elect to satisfy the same by making a partial prepayment of
the Loan prior to the commencement of the applicable Extension Period, which
prepayment shall be made in accordance with the terms of this Note (but without
requiring payment of the entire Accelerated Loan Amount), and in the amount
which Lender reasonably determines would cause Borrower to satisfy the specified
loan to value ratio. In such event the loan to value ratio shall be calculated
as of the date of the Option Exercise Notice but shall be calculated as if such
prepayment has been made.

 

5

 

 

(iii)        Prior to the commencement of the applicable Extension Period,
Borrower shall pay an extension fee equal to $500,000.

 

(iv)        Prior to the commencement of the applicable Extension Period,
Borrower shall have satisfied all requirements hereof with respect to an
Interest Rate Cap Agreement for the applicable Extension Period.

 

(v)         As of the date of the Option Exercise Notice, no Event of Default
shall exist.

 

(vi)        Prior to the commencement of the applicable Extension Period, if
reasonably requested by Holder, Borrower and Liable Party shall have executed
documents evidencing such extension in form and substance satisfactory to Holder
in its reasonable discretion; provided, that such documents shall not increase
the Borrower’s or the Liable Party’s obligations under the Loan Documents, the
Indemnity Agreement or the Guaranty (except to the extent of any extension
thereof corresponding to the applicable Extension Period) or decrease their
rights thereunder.

 

(vii)       Borrower shall have paid all out of pocket costs and expenses
incurred by Holder in connection with Borrower’s exercise of such Extension
Option, including title insurance premiums (not to exceed $2500), documentation
costs and reasonable attorneys’ fees. Such costs and expenses shall be payable
by Borrower whether or not the applicable extension occurs; provided that such
extension shall not occur unless the costs and expenses referred to in this
clause (vii) have been paid prior to the commencement of the applicable
Extension Period.

 

In connection with the exercise of any Extension Option Borrower shall provide
such evidence of satisfaction of the foregoing as Holder may reasonably request.
The terms and conditions of the Loan Documents, the Indemnity Agreement and the
Guaranty shall remain unchanged during the Extension Period, except to the
extent of any extension thereof corresponding to the applicable Extension
Period.

 

2.          Application of Payments. At the election of Holder, and to the
extent permitted by law, all payments shall be applied in the order selected by
Holder to any expenses, prepayment fees, late charges, escrow deposits and other
sums due and payable under the Loan Documents, and to unpaid interest at the
Interest Rate or at the Default Rate, as applicable. The balance of any payments
shall be applied to reduce the then unpaid Loan Amount.

 

6

 

 

3.          Security. The covenants of the Deed of Trust are incorporated by
reference into this Note. This Note shall evidence, and the Deed of Trust shall
secure, the Secured Indebtedness.

 

4.          Late Charge. If any scheduled payment of interest is not paid within
7 days after the due date, Holder shall have the option to charge Borrower the
Late Charge. The Late Charge is for the purpose of defraying the expenses
incurred in connection with handling and processing delinquent payments and is
payable in addition to any other remedy Holder may have. For the avoidance of
doubt, the Late Charge shall not apply to the outstanding principal balance of
the Loan due on the Maturity Date or upon any earlier acceleration of the Loan.
Unpaid Late Charges shall become part of the Secured Indebtedness and shall be
added to any subsequent payments due under the Loan Documents.

 

5.          Acceleration Upon Default. At the option of Holder, at any time
during which an Event of Default exists, the Secured Indebtedness, and all other
sums evidenced and/or secured by the Loan Documents, including without
limitation any applicable prepayment fees (collectively, the "Accelerated Loan
Amount") shall become immediately due and payable.

 

6.          Interest Upon Default. The Accelerated Loan Amount shall bear
interest at the Default Rate which shall never exceed the maximum rate of
interest permitted to be contracted for under the laws of the State of
California (the “State”). The Default Rate shall commence upon the occurrence of
an Event of Default and shall continue until all Events of Default are cured.

 

7.          Limitation on Interest. The agreements made by Borrower with respect
to this Note and the other Loan Documents are expressly limited so that in no
event shall the amount of interest received, charged or contracted for by Holder
exceed the highest lawful amount of interest permissible under the laws
applicable to the Loan. If at any time performance of any provision of this Note
or the other Loan Documents results in the highest lawful rate of interest
permissible under applicable laws being exceeded, then the amount of interest
received, charged or contracted for by Holder shall automatically and without
further action by any party be deemed to have been reduced to the highest lawful
amount of interest then permissible under applicable laws. If Holder shall ever
receive, charge or contract for, as interest, an amount which is unlawful, at
Holder's election, the amount of unlawful interest shall be refunded to Borrower
(if actually paid) or applied to reduce the then unpaid Loan Amount. To the
fullest extent permitted by applicable laws, any amounts contracted for, charged
or received under the Loan Documents included for the purpose of determining
whether the Interest Rate would exceed the highest lawful rate shall be
calculated by allocating and spreading such interest to and over the full stated
term of this Note.

 

8.          Prepayment. Borrower shall not have the right to prepay all or any
portion of the Loan Amount at any time during the term of this Note except as
expressly set forth in Section 9 below. Except to the extent otherwise expressly
permitted under the Loan Documents, if Borrower provides notice of its intention
to prepay, the Accelerated Loan Amount shall become due and payable on the date
specified in the prepayment notice.

 

7

 

 

9.          Prepayment Fee.

 

(a)          The Loan may not be prepaid in whole or in part at any time prior
to the Maturity Date except as follows: (x) commencing on the Prepayment
Commencement Date, Borrower may prepay the Secured Indebtedness in its entirety
subject to the Prepayment Fee (as defined below) on no less than 10 days prior
written notice to Holder, (y) Borrower may make partial prepayments to the
extent expressly so permitted in Section 1(e) hereof, and (z) Borrower may make
payments of Insurance Proceeds or Condemnation Proceeds in the event of a
casualty or condemnation, as expressly required in accordance with the Deed of
Trust. Any tender of payment by Borrower or any other person or entity of the
Secured Indebtedness, other than as expressly provided in the preceding
sentence, shall constitute a prohibited prepayment. If a prepayment of all or
any part of the Secured Indebtedness is made following (i) an Event of Default
and an acceleration of the Maturity Date, or (ii) in connection with a purchase
of the Property or a repayment of the Secured Indebtedness at any time before,
during or after, a judicial or non-judicial foreclosure or sale of the Property,
then to compensate Holder for the loss of the investment, if such event occurs
prior to the Prepayment Commencement Date, Borrower shall pay an amount equal to
the Default Prepayment Fee (as hereinafter defined). Notwithstanding the
foregoing, no more than two times during any calendar year, Borrower may rescind
its notice of intention to prepay in writing, which notice of rescission shall
be provided to Holder no less than 5 days prior to the date specified in
Borrower's prepayment notice as the prepayment date, provided that Borrower
shall be responsible for any out-of-pocket costs and expenses incurred as a
result of such rescission; thereafter in such calendar year, any prepayment
notice given by Borrower is irrevocable and may not be withdrawn.

 

(b)          The “Default Prepayment Fee” shall be equal to (i) the greater of
(a) the present value of all remaining Partial Monthly Payments of Interest (as
defined below), discounted at the rate which, when compounded monthly, is
equivalent to the Treasury Rate, compounded semi-annually, or (b) one percent
(1%) of the amount of the principal being prepaid. A “Partial Monthly Payment of
Interest” shall be defined as the outstanding principal balance of the Loan
multiplied by 1.70%, divided by 360, multiplied by 365 and divided by 12. The
number of “remaining” Partial Monthly Payments of Interest to be used in the
calculation of the Default Prepayment Fee shall be equal to the number of
remaining monthly installments of principal and interest due on the Loan to and
including the last day of the 48th month after the month in which the Advance
Date occurs.

 

(c)          The “Prepayment Fee” shall be as follows: (a) for the 25th through
the 36th month after the month in which the Advance Date occurs, .50% of the
amount of principal being prepaid, (b) for the 37th through the 48th month after
the month in which the Advance Date occurs, .25% of the amount of principal
being prepaid, and (c) commencing on the first day of the 49th month after the
month in which the Advance Date occurs and thereafter, no Prepayment Fee shall
be payable.

 

8

 

 

(d)          The “Treasury Rate” shall be the annualized yield on securities
issued by the United States Treasury having a maturity equal to the remaining
stated term of this Note, as quoted in the Federal Reserve Statistical Release
[H. 15 (519)] under the heading “U.S. Government Securities - Treasury Constant
Maturities” for the date which is five (5) Business Days prior to the date on
which prepayment is being made. If this rate is not available as of the date of
prepayment, the Treasury Rate shall be determined by interpolating between the
yield on securities of the next longer and next shorter maturity. If the
Treasury Rate is no longer published, Holder shall select a comparable rate.
Holder will, upon request, provide an estimate of the amount of the Prepayment
Fee two weeks before the date of the scheduled prepayment.

 

10.         Waiver of Right to Prepay Note Without Prepayment Fee or Default
Prepayment Fee. Borrower acknowledges that Holder has relied upon the
anticipated investment return under this Note in entering into transactions
with, and in making commitments to, third parties and that the tender of any
prohibited prepayment or any permitted prepayment which pursuant to the terms of
this Note requires a Prepayment Fee or Default Prepayment Fee shall include the
Prepayment Fee or Default Prepayment Fee. Borrower agrees that the determination
of the Interest Rate was based on the intent, expectation and agreement (and the
Interest Rate would have been higher without such agreement) of Borrower and
Holder that the amounts advanced under this Note would not be prepaid during the
term of this Note, or if any such prepayment would occur, the Prepayment Fee or
Default Prepayment Fee would apply (except as expressly permitted by the terms
of this Note). Borrower also agrees that the Prepayment Fee or Default
Prepayment Fee represents the reasonable estimate of Holder and Borrower of a
fair average compensation for the loss that may be sustained by Holder as a
result of a prepayment of this Note and it shall be paid without prejudice to
the right of Holder to collect any other amounts provided to be paid under the
Loan Documents.

 

[document continues on next page]



 



9

 

 

BORROWER EXPRESSLY (A) WAIVES ANY RIGHTS IT MAY HAVE UNDER CALIFORNIA CIVIL CODE
SECTION 2954.10 TO PREPAY THIS NOTE, IN WHOLE OR IN PART, WITHOUT FEE OR
PENALTY, UPON ACCELERATION OF THE MATURITY DATE OF THIS NOTE, AND (B) AGREES
THAT IF, FOR ANY REASON, A PREPAYMENT OF THIS NOTE IS MADE, UPON OR FOLLOWING
ANY ACCELERATION OF THE MATURITY DATE OF THIS NOTE BY HOLDER ON ACCOUNT OF ANY
DEFAULT BY BORROWER UNDER ANY LOAN DOCUMENT, INCLUDING BUT NOT LIMITED TO ANY
TRANSFER, FURTHER ENCUMBRANCE OR DISPOSITION WHICH IS PROHIBITED OR RESTRICTED
BY THE DEED OF TRUST, THEN BORROWER SHALL BE OBLIGATED TO PAY CONCURRENTLY THE
PREPAYMENT FEE SPECIFIED IN SECTION 9. BY INITIALING THIS PROVISION IN THE SPACE
PROVIDED BELOW, BORROWER AGREES THAT HOLDER'S AGREEMENT TO MAKE THE LOAN AT THE
INTEREST RATE AND FOR THE TERM SET FORTH IN THIS NOTE CONSTITUTES ADEQUATE
CONSIDERATION FOR THIS WAIVER AND AGREEMENT.

 

BORROWER’S INITIALS:  JK   

 

[document continues on next page]

 



10

 

 

11.         Liability of Borrower.

 

(a)          Upon the occurrence of an Event of Default, except as provided in
this Section 11, Holder will look solely to the Property and the security under
the Loan Documents for the repayment of the Loan and will not enforce a
deficiency judgment against Borrower. However, nothing contained in this section
shall limit the rights of Holder to proceed against Liable Party under the
Guaranty or against Borrower, (i) to enforce any Leases entered into by Borrower
or its affiliates as tenant; (ii) to recover actual damages for fraud,
intentional material misrepresentation, or intentional physical waste; (iii) to
recover any Condemnation Proceeds or Insurance Proceeds or other similar funds
which have been misapplied by Borrower or which, under the terms of the Loan
Documents, should have been paid to Holder; (iv) to recover any tenant security
deposits, tenant letters of credit or other deposits paid to Borrower or prepaid
rents for a period of more than 30 days in advance of their respective due dates
which have not been delivered to Holder; (v) to recover Rents and Profits
received by Borrower after the first day of the month in which an Event of
Default occurs and prior to the date Holder acquires title to the Property which
have not been applied to the Loan or in accordance with the Loan Documents to
operating and maintenance expenses of the Property; (vi) to recover actual
damages, costs and expenses arising from, or in connection with, the Unsecured
Indemnity Agreement; (vii) to recover all amounts due and payable pursuant to
Sections 11.06 and 11.07 of the Deed of Trust and any amount expended by Holder
in connection with the foreclosure of the Deed of Trust (provided that if the
foreclosure of the Deed of Trust is uncontested then Borrower’s liability
hereunder for the costs thereof shall be limited to any such costs in excess of
$25,000); (viii) to recover costs and actual damages arising from Borrower’s
failure to pay any insurance premiums or Impositions in the event Borrower is
not required to deposit such amounts with Holder pursuant to Section 2.05 of the
Deed of Trust, except where such failure to pay is due to insufficiency of
available Borrower funds (and provided that during the six-month period prior to
such failure to pay and at all times thereafter all Borrower’s funds were used
for Property expenses (other than costs of disputes with Holder), and none of
Borrower’s funds were distributed to any owner of Borrower, and, in the case of
failure to pay insurance premiums Borrower provided prior written notice to
Holder stating expressly that it would not be able to fund such payment of
premiums), (ix) to recover costs and actual damages arising from Borrower’s
failure to comply with the provisions of the Deed of Trust pertaining to ERISA;
(x) to recover any actual damages, costs, expenses or liabilities, including
attorneys' fees, incurred by Holder and arising from any breach or enforcement
of any "environmental provision" (as defined in California Code of Civil
Procedure Section 736, as such Section may be amended from time to time)
relating to the Property or any portion thereof; (xi) to recover costs and
actual damages arising from any unpermitted Transfer or Secondary Financing
which occurs and consists of leases of office space in the Property in violation
of the Loan Documents; (xii) to recover any loss (including diminution in
value), liabilities, damages, costs, expenses (including reasonable attorneys’
fees), incurred by Holder and arising from Borrower’s voting under the REA (as
defined in the Deed of Trust) on a matter requiring the unanimous consent of the
parties thereunder, without Holder’s prior written consent as to such vote;
and/or (xiii) to recover any loss (including diminution in value), liabilities,
damages, costs, expenses (including reasonable attorneys’ fees), arising from
the existence of or enforcement of the terms set forth in that certain
Co-Ownership Agreement (or the memorandum thereof described herein) memorialized
by that certain Memorandum of Lot 4 Co-Ownership Agreement dated July 29,1985
executed by Oxford Purdential Joint Venture, a California general partnership,
and PPLA Plaza Limited Partnership, a California limited partnership, and
recorded as Instrument No. 85-1347993 of the official records of Los Angeles
County, California; provided that neither Borrower nor Liable Party shall be
liable under this clause (xii) for any costs or expenses incurred under such
Co-Ownership Agreement following a foreclosure of the Deed of Trust or deed in
lieu thereof, which costs and expenses are in excess of the costs and expenses
allocated to the owner of the Property under the REA (as defined in the Deed of
Trust). As used herein, “Lot 4” means Lot 4 of Tract Map 32622 recorded in the
Official Records in Book 1098 pages 83 through 86 of maps.

 

11

 

 

The limitation of liability set forth in this Section 11 shall not apply, and
the Loan shall be fully recourse to Borrower in the event that prior to the
full, final and indefeasible repayment of the Secured Indebtedness, Borrower
commences a voluntary bankruptcy or insolvency proceeding or an involuntary
bankruptcy or insolvency proceeding is commenced against Borrower and is not
dismissed within 90 days of filing. Notwithstanding the previous sentence,
Borrower shall not be personally liable for payment of the Secured Indebtedness
merely by reason of an involuntary bankruptcy (irrespective of its duration) as
to which the following conditions are satisfied (1) such involuntary bankruptcy
is not solicited, procured or supported by Borrower or any Borrower Party; and
(2) none of the Borrower nor any Borrower Party shall propose or support any
plan of reorganization which in any way modifies or seeks to modify any
provisions of the Loan Documents or any of Holder's rights under the Loan
Documents or the Unsecured Indemnity. In addition, this agreement shall not
waive any rights which Holder would have under any provisions of the U.S.
Bankruptcy Code to file a claim for the full amount of the Secured Indebtedness
or to require that the Property shall continue to secure all of the Secured
Indebtedness.

 

Notwithstanding the foregoing, the limitation of liability set forth in this
Section 11 shall not apply, and the Loan shall be fully recourse to Borrower in
the event that there is a Transfer or Secondary Financing (except any Transfer
or Secondary Financing that (a) is permitted by the Loan Documents, (b) is
otherwise approved by Holder in writing, (c) consists of mechanics liens which
have not been foreclosed, or other involuntary liens which have not been
foreclosed, (d) consists of leases of office space in the Property in violation
of the Loan Documents, or (e) consists of the granting of easements that do not
unreasonably interfere with the use or value of the Property).

 

“Borrower Party” means Borrower, Liable Party, and any other entity controlling,
controlled by or under common control with either of them, and “Borrower
Parties” means any two or more of them.

 

(b)          Notwithstanding any provision to the contrary contained herein or
any other Loan Documents or the Unsecured Indemnity Agreement (and this
provision shall in all cases supersede all contradictory provisions and
agreements contained herein or in the Loan Documents and/or the Unsecured
Indemnity Agreement), none of Trustor’s Constituents (other than Borrower and
Liable Party) nor any of the officers, directors or employees of Borrower or of
any of Trustor’s Constituents (collectively the “Up-Tier Borrower Parties”)
shall be personally liable for, and Holder shall not seek damages, money
judgments, deficiency judgment or personal judgment against any of the Up-Tier
Borrower Parties for, the enforcement of any of the obligations of Borrower or
any other party hereunder or under any of the other Loan Documents or the
Unsecured Indemnity Agreement. As used in this Section 11 the term “Trustor’s
Constituents” shall have the meaning set forth in the Deed of Trust.

 

12

 

 

12.         Waiver by Borrower. Borrower and others who may become liable for
the payment of all or any part of this Note, and each of them, waive diligence,
demand, presentment for payment, notice of nonpayment, protest, notice of
dishonor and notice of protest, notice of intent to accelerate and notice of
acceleration and specifically consent to and waive notice of any amendments,
modifications, renewals or extensions of this Note, including the granting of
extension of time for payment, whether made to or in favor of Borrower or any
other person or persons.

 

13.         Exercise of Rights. No single or partial exercise by Holder, or
delay or omission in the exercise by Holder, of any right or remedy under the
Loan Documents shall waive or limit the exercise of any such right or remedy.
Holder shall at all times during the continuance of an Event of Default have the
right to proceed against any portion of or interest in the Property in the
manner that Holder may deem appropriate, without waiving any other rights or
remedies. The release of any party under this Note shall not operate to release
any other party which is liable under this Note and/or under the other Loan
Documents or under the Indemnity Agreement or the Guaranty.

 

14.         Fees and Expenses. If Borrower defaults under this Note, Borrower
shall be personally liable for and shall pay to Holder, in addition to the sums
stated above, the costs and expenses of enforcement and collection, including a
reasonable sum as an attorney's fee. This obligation is not limited by Section
11.

 

15.         No Amendments. This Note may not be modified or amended except in a
writing executed by Borrower and Holder. No waivers shall be effective unless
they are set forth in a writing signed by the party which is waiving a right.
This Note and the other Loan Documents constitute the complete and final
expression of the lending relationship between Borrower and Holder. All prior
agreements are of no further force or effect. Borrower acknowledges that there
is no unwritten agreement binding on Holder with respect to the Loan or the
Property.

 

16.         Governing Law. This Note is to be construed and enforced in
accordance with the laws of the State.

 

17.         Construction. The words "Borrower" and "Holder" shall be deemed to
include their respective heirs, representatives, successors and assigns, and
shall denote the singular and/or plural, and the masculine and/or feminine, and
natural and/or artificial persons, as appropriate. The provisions of this Note
shall remain in full force and effect notwithstanding any changes in the
shareholders, partners or members of Borrower. If more than one party is
Borrower, the obligations of each party shall be joint and several. The captions
in this Note are inserted only for convenience of reference and do not expand,
limit or define the scope or intent of any section of this Note.

 

13

 

 

18.         Notices. All notices, demands, requests and consents permitted or
required under this Note shall be given in the manner prescribed in the Deed of
Trust.

 

19.         Time of the Essence. Time shall be of the essence with respect to
all of Borrower's obligations under this Note.

 

20.         Severability. If any provision of this Note should be held
unenforceable or void, then that provision shall be deemed separable from the
remaining provisions and shall not affect the validity of this Note, except that
if that provision relates to the payment of any monetary sum, then Holder may,
at its option, declare the Secured Indebtedness (together with the Prepayment
Fee) immediately due and payable.

 

21.         Interest Rate Cap Agreement.

 

(a)          At all times until the Secured Indebtedness is repaid in full
(including during any Extension Period), Borrower shall maintain in the
possession of Lender, in full force and effect, an Interest Rate Cap Agreement
providing for protection against increases in the LIBOR Rate and satisfying the
requirements of this Section 21 (an “Interest Rate Cap Agreement”). The notional
amount of each such Interest Rate Cap Agreement shall equal amount of principal
outstanding under the Loan on the date such Interest Rate Cap Agreement is
issued. The strike interest rate designated in each Interest Rate Cap Agreement
(the “Strike Rate”) during the original Loan term shall be 5.75%, and the
requisite Strike Rate for any Extension Period shall be determined by Holder in
its reasonable discretion, taking into consideration the forward LIBOR curve,
the debt service coverage ratio, the requirements of similar lenders with
similar borrowers for similar loans (but not implying an obligation to conform
thereto) and such other factors as Holder may reasonably deem relevant.

 

(b)          The term of any Interest Rate Cap Agreement delivered pursuant to
this Section 21 at closing shall be at least equal to five (5) years. If an
Extension Option shall have been properly exercised, then not less than 30 days
prior to the commencement of the applicable Extension Period, Borrower shall
enter into an Interest Rate Cap Agreement expiring not earlier than the last day
of the applicable Extension Period, and otherwise satisfying the requirements of
this Section 21.

 

14

 

 

(c)          Any Interest Rate Cap Agreement (i) shall be in form reasonably
acceptable to Lender, (ii) shall be with a counterparty that has and maintains a
long-term unsecured debt rating or counterparty rating of A or higher from S&P
and a long-term unsecured debt rating of A2 or higher from Moody’s, and is
otherwise satisfactory to Holder in its reasonable discretion (a counterparty
meeting both such criteria may be referred to as an “Acceptable Counterparty”),
and (iii) shall direct such acceptable counterparty to deposit any and all
payments due under the Interest Rate Cap Agreement directly into an account
designated by Lender so long as any portion of the Loan remains outstanding,
provided however, for purposes of this requirement, the Loan shall be deemed to
be remaining outstanding if the Property is transferred to Lender (or its
nominee or designee) by judicial foreclosure or nonjudicial foreclosure or by
deed-in-lieu thereof. Borrower shall collaterally assign to Lender all of its
right, title and interest to receive any and all payments under the Interest
Rate Cap Agreement, and shall deliver to Lender an executed counterpart of such
Interest Rate Cap Agreement which shall by its terms authorize the assignment to
Lender and require that payments be deposited directly into the account as shall
be designated by Lender. In furtherance of the foregoing, together with the
delivery of the initial interest rate cap agreement required hereunder, as well
as any replacement interest rate cap agreement required hereunder, Borrower
shall execute and deliver a Collateral Assignment of Interest Rate Cap Agreement
in the form of the Collateral Assignment of Interest Rate Cap Agreement
delivered in connection with the Loan substantially concurrently herewith.

 

(d)          Borrower shall comply with all of its obligations under the
Interest Rate Cap Agreement. All amounts paid by the counterparty under the
Interest Rate Cap Agreement to Borrower or Lender shall be deposited immediately
into such account as shall be designated by Lender. The Interest Rate Cap
Agreement, the Cap Proceeds (as hereinafter defined), and the aforesaid account
designated by Lender shall be deemed to be part of the “Property” for purposes
of Section 11 hereof. Borrower shall take all actions reasonably required by
Lender to enforce Lender's rights under the Interest Rate Cap Agreement in the
event of a default by the counterparty and shall not waive, amend or otherwise
modify any of its rights thereunder.

 

(e)          In the event of a withdrawal, qualification or downgrade of the
rating of the counterparty to any Interest Rate Cap Agreement (whether procured
with respect to the initial Loan term or any Extension Period) below a rating of
BBB+ from S&P or Baal from Moody’s, then within 10 Business Days after written
notice from Holder, Borrower shall deliver to Holder a replacement Interest Rate
Cap Agreement satisfying the requirements set forth herein and issued by an
Acceptable Counterparty; provided, however, that Borrower shall not be required
to obtain such replacement Interest Rate Cap Agreement if, within said period of
10 Business Days (i) the rating of such counterparty after such downgrade is at
least BBB from S&P and Baa2 from Moody’s, and such counterparty or an affiliate
thereof posts cash collateral in an amount and manner reasonably acceptable to
Holder securing the counterparty’s obligations under the Interest Rate Cap
Agreement (provided however that if such ratings of such counterparty
subsequently fall below BBB from S&P or Baa2 from Moody’s, Holder again may
require a replacement Interest Rate Cap Agreement), or (ii) an affiliate of such
counterparty, which affiliate has a long-term unsecured debt rating or
counterparty rating of A or higher from S&P and a long-term unsecured debt
rating of A2 or higher from Moody’s, delivers a guaranty reasonably acceptable
to Holder guaranteeing the counterparty’s obligations under the Interest Rate
Cap Agreement (provided however that if such ratings of such guarantor
subsequently fall below BBB from S&P or Baa2 from Moody’s, Holder again may
require a replacement Interest Rate Cap Agreement).

 

15

 

 

(f)          In the event that Borrower fails to purchase, deliver and/or
maintain the Interest Rate Cap Agreement or any replacement thereof as required
hereby, Lender may, after ten (10) Business Days’ written notice to Borrower (in
addition to exercising any of its other rights and remedies), purchase such
Interest Rate Cap Agreement or any replacement thereof and the actual
out-of-pocket costs incurred by Lender in purchasing and maintaining the same
shall be paid by Borrower with interest thereon at the Default Rate from the
date such cost was incurred by Lender until such cost is paid by Borrower to
Lender.

 

(g)          In connection with each Interest Rate Cap Agreement provided
hereunder, Borrower shall obtain and deliver to Lender an opinion of
counterparty’s counsel (upon which Lender and its successors and assigns may
rely) in form, scope and substance reasonably acceptable to Lender, regarding
the authorization of the counterparty to enter into such Interest Rate Cap
Agreement and any collateral assignment thereof, the legality, validity, and
binding effect of such Interest Rate Cap Agreement and the collateral assignment
thereof as to such counterparty, and such other matters as Lender may reasonably
require.

 

(h)          Proceeds of any and all rights that Borrower may now or hereafter
have to any and all payments, disbursements, distributions or proceeds under any
Interest Rate Cap Agreement (“Cap Proceeds”) may be held by Lender as cash
collateral for Borrower’s obligations under the Loan Documents and shall be
applied as provided below. If an Event of Default exists, any such Cap Proceeds
may be applied by Lender to the payment of accrued interest, late charges,
principal (including the Prepayment Fee, if any, occasioned by a principal
payment), or any other obligation arising out of the obligations of Borrower to
Lender under the Loan Documents in such manner as Lender in its sole discretion
deems appropriate. If no Event of Default exists, proceeds of any such Cap
Proceeds received by Lender shall upon receipt be applied by Lender to interest
under the Note, then to any other amounts due and owing under the Loan Documents
and any such Cap Proceeds which remain unapplied thereafter shall be returned to
Borrower. If held as cash collateral following an Event of Default and not
otherwise applied to Borrower’s obligations outstanding under the Loan
Documents, such cash collateral (or what remains thereof) shall be returned to
Borrower upon the indefeasible payment in full of all amounts owing under the
Note, and the other Loan Documents.

 



16

 

 



IN WITNESS WHEREOF, Borrower has executed this Note as of the Execution Date.

 

Borrower:   MAGUIRE PROPERTIES – 777 TOWER, LLC, a Delaware limited liability
company   By: /s/ Jason Kirschner     Name: Jason Kirschner   Title: Vice
President, Finance

 

SIGNATURE PAGE

 

 



